Citation Nr: 1412173	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for ulcerative colitis, claimed as Crohn's Disease, and currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2008  Rating Decision denied the Veteran's claim for service connection for ulcerative colitis, claimed as Crohn's Disease.  The Veteran submitted additional information within one year of the Rating Decision, so the RO readjudicated the matter and continued the denial in a March 2009 Rating Decision.  The Veteran filed a Notice of Disagreement in June 2009.  38 C.F.R. § 20.201 (2013).  Then, in a February 2010 Rating Decision, after a VA examination was conducted, the RO granted the Veteran's claim for ulcerative colitis and assigned it a 10 percent rating, effective October 3, 2007.  The Veteran filed a Notice of Disagreement with the rating assigned in July 2010.  The RO issued the Veteran a Statement of the Case (SOC) in December 2010.  The Veteran filed a timely Substantive Appeal, VA Form 9, in January 2011.  The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for an increased initial rating for his ulcerative colitis, claimed as Crohn's Disease.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Board notes that the Veteran was last afforded a VA examination for ulcerative colitis in January 2010, during the Veteran's appeal for his service connection claim.  The Board observes that the Veteran has not yet been provided a VA examination in connection with his claim for an increased initial rating.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there is no other medical evidence on file from which the Board can determine the current severity of his service-connected right disability.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his ulcerative colitis is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his ulcerative colitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

All pertinent symptomatology and findings must be reported in detail, including whether the Veteran has: infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the health only fair during remissions; or marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The severity of the disability should be characterized as moderate, moderately severe, severe, or pronounced.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


